 In the Matterof FRIGOBROTHERSCHEESE CORPORATION-andDAIRY&CREAMERYEMPLOYEES,, LOCALNo. 507 (AFL)andLENA LOCALINDEPENDENTUNION,PARTY TO THE CONTRACTCase No. C-2502.-Decided June 12, -19VDECISIONANDORDEROn January 13, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad not engaged in and was not engaging in certain unfair laborpractices and recommending that the complaint be dismissed, as setout in the copy of the Intermediate Report attached hereto.There-after the Uniori filed exceptions to the Intermediate Report and a briefin support of the exceptions. The respondent filed a brief in reply tothat of the Uniori. The Board has considered the rulings of the TrialExaminer at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed. The Board has consideredthe, Intermediate Report, the exceptions, the briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERof the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint against Frigo Brothers CheeseCorporation, Lena, Wisconsin, be, and it hereby is, dismissed.INTERMEDIATE REPORTMessrs. Robert T. DrakeandClarenceZ. Meter,forthe Board.Messrs. 0. S Hoebreckx,of Rhinelander,Wisc. andJohn V. Zanardi,of IronMountain,Michigan,for the respondent.-Mr. Martin J. Young,of Green Bay,Wisc, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on September21,,1342. byDairy & CreameryEmployees, Local No. 507, (AFL) affiliated with the American Federation of50 N. L. R. B., No. 73.464- FRIGO BROTHERS CHEESE CORPORATION465Labor, herein called the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Twelfth Region (Milwaukee, Wis-consin),issued itscomplaint dated November 27, 1942, against Frigo BrothersCheese Corporation, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning'of' Section 8 (1), (2), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the complaint, accompanied by notice of hearing thereon, were duly servedupon the respondent, the Union, and Lena Local Independent Union, hereincalled the Independent.With respect to the unfair labor practices, the complaint alleged that (1) on orabout February; 24, 1942, the respondent instigated, formed and sponsored theIndependent and thereafter dominated and interfered with the administrationof the Independent and contributed support thereto; (2) the contracts enteredinto by and between the respondent and the Independent on or about March 1,,1942, an&again on or about July 1, 1942, were illegal, unenforceable and voidbecause entered'into as a consequence of unfair labor practices and tending toperpetuate such unfair labor practices; (3) on or about February 21, 1942, therespondent refused to bargain collectively with the Union as the representative,of the respondent's employees in an appropriate unit, although a majority of the'said employees had designated the Union as their representative for such pur-poses; and (4) at various times from and after February 23, 1942, the respondenthad interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the National Labor Relations Act. -On or about December 6, 1942, the respondent filed its answer wherein it ad-mitted certain allegations of the complaint but denied that it had engaged inany unfair labor practicesThe Independent failed to answer the complaint.Pursuant to notice, a hearing was held on December 28 and 29, 1942, at Lena,Wisconsin, before the undersigned, the Trial Examiner duly designated by theChief,Trial Examiner.The Board and the respondent were 'represented by coun-sel.The Union was represented by its business agent. All parties activelyparticipated in the hearing.The Independent failed to appear at the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and- tointroduce evidence bearing on the issues was afforded all parties.At the con-elusion of the hearing the parties argued orally before the undersigned and statedthat they did not desire to file briefs in the. matter.Upon the-entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a corporation organized and existing'by virtue of the lawsof the State of Michigan, with its main offices at Iron Mountain, Michigan,where a storage warehouse is also maintained.The respondent's main factoryand warehouse are located at Lena, Wisconsin. In February 1942, it also hada plant known as the Meadowbrook plant, located about 3 miles from Lena. Therespondent is now and has been at all times material herein engaged in the man-ufacture, sale and distribution of American and Italian cheese.During the year 'ending June 30, 1942, the respondent manufactured and sold 891,608 pounds ofcheese, of which 410,644 pounds were sold and transported to consignees out-side of the State of Wisconsin. '466DIEiCTSfON1S OF NATWONiAL LABOR RELATIONS BOARD,iII.THE ORGANIZATIONSINVOLVEDDairy&Creamery Employees,Local'No. 507(AFL) is a labor organizationaffiliatedwith the American Federation of Labor; admitting to membershipemployees of the respondent.Lena Local Independent Union is an unaffiliated labor organization admittingto membership employees of the respondent.iIII.THE UNFAIR LABOR PRACTICESA.Chronologyof eventsOr} or about February'10, 1942, Martin J. Young, business agent of the Union,conferred at Lena with the three employees of the respondent who worked atthe Meadowbrook plant.' A few days thereafter Young again met with about.3of the respondent's employees in Lena.On February 21, Young held a meetingwith 11of the 13 men engaged in production and maintenance work for therespondent at its three plants aroundLena1Thisgroup gathered in a tavernlocated about 3_ miles fromtown.At thismeeting nine of the employees signedcards authorizing the Union to act as their bargaining agent and agreeing toiay theunion initiation fees and dues. -On February 23 or 24, similar' cardsexecuted by two other employees were received at union headquarters in GreenBay, Wisconsin.The respondent acknowledged at the hearing that, as of Febru-ary 21, the Union represented a majority of the employees in the appropriateunit composed of all production and maintenance employees without supervisoryduties, employed at the respondent's plants in-and around Lena, Wisconsin.On Monday,February 23, Young went to the respondent's'ofce in Lena forthe-purpose of meeting the respondent's president,Pasquale Frigo, and of com-mencing negotiations for a contract covering the respondent'semployees.Through no fault of Frigo, Young failed to'locate him on this occasion.Early that Monday morning,employee Lawrence Martens,wlho had executeda union card on Saturday informed Pasquale Frigo in the respondent'swarehousethat all the employees had joined the Union the previous Saturday night. Frigo,who was both surprised and excited by the news,remarked that, he was surprisedthat the men had not come to him first and that he thought all the employeeswere satisfied. 'Although thereapparentlywas more to this conversation,Martenstestified that he could 'not recall anythingfurther 2On February 24, Young talked with Pasquale Frigo by long distance telephone-He told Frigothat therespondent's employees had joined the Union and that theUnion wanted to negotiate a contract with the respondent.At Frigo's suggestion,itwas agreed that the men would meet the following day at union headquarters'in Green Bay.On' February 25, as agreed,Frigo and Youngmet.Youngreiterated hisprevious statements that the employeeshad joinedthe Union and that theUnion wished.to negotiate a contract.Frigo then explained that, while he waspresident of the respondent corporation,he had not been authorized by thecorporation to bargain but that he would securethat authorityand meet with1The respondent's pay roll as of February 27— 1942, shows that 13 men were employedin production and maintenance work in the three plants in and around Lena, WisconsinThis figure excludes Lyle Longrie, the bookkeeper, and Antonio Frigo, who admittedly wasa supervisory employee I'2 The testimony of Martens was characterized by such forgetfulness as amounted prac-tically to a studied effort to conceal the facts.The same thing was equally true of allthe Board witnesses,all of whom with one exception were still employed by the respondent- FRIGO BROTHERS CHEESE CORPORATION=467Young at their mutual convenience during the following week.This was agree-able to Young.On February 25 or 20, a number of the respondent's employees:, met, in ,therespondent's warehouse in Lena after working hours, where there was a discus-sion about forming an independent union , Although the witnesses could notrecall how arrangements for the meeting were made, the evidence was that therespondent had nothing to do with the meeting, did not give permission for theuse of the warehouse, and, in fact, knew nothing about, the meeting.Duringthis meeting Martens informed the employees of his Monday conversation withPasquale Frigo.As some of the employees, particularly the three, employed atthe Meadowbrook plant, continued to prefer to remain members of the Union toforming an independent union, it was decided to continue' the discussion atanother meeting to be held Friday, February 27; in the boiler room at therespondent's main plant in Lena.As agreed, this meeting was held in the boiler room after working hours onFebruary 27.After further discussion, 8 of the 11 employees who had previouslyexecuted union cards signed a statement to the effect that they were "withdraw-ing" from the Union' The three employees who did not sign this notice of with-drawal were the three employees of the Meadowbrook plant.Thereafter theassembled employees formed a labor oiganlzation known as "Employees Unionof Lena Plant (Independent)," elected employees Anderley, Martens, and Burgchairman, treasurer, and secretary, respectively.The group then discussed theterms.of a contract to be proposed to the respondent.A form of contract wasdrafted and executed by the eight employees individually.Anderley was ap-pointed to submit this proposed contract to the respondent.Some time ,between February 27 and March 1, 19-12, Anderley submitted thisproposed contract to Louis Frigo, the secretary'of the respondent.Frigo read thecontract over; inquired if the employees wanted the contract executed, and, wheninformed that they did, executed the contract as secretary of the corporation.The contract, written in longhand, read as follows :FEE. 27, 1942EmPLOYEEs UNION OF LENAPLANT INDEPENDENTCONIRACr'We the employees of Frigo Bros. Cheese Corp. are demanding an increasein wages and other considerations.The wages for each employee asked areas followsPer month 4Justin---------------------------------------------------------$70Bernard Gabriel -----------------------------------------------$70Sylvester Metzner -----------------------------------------------Bernard Schraufnagel__________________________________________$85Norbert Burg--------------------------------------------------$8.iFred Wilhelmi---------------------------------------------------$85Lawrance Marten (sic)________________________________________$95Matt Anderly (sic) ------------------------------- '-----------$95After one years service with the Company we want seven days vacationwith pay for each employee, and one half day off every ten days. On Sundaysno one takes off and we go home soon as possible.'This notice was mailed that evening to the Union and received by it in due course ofthe mails.4These figures increase the wages of each member from $5 to $10 apiece. 468DUC11SiONS OF NATIONAL LABOR RELATIONS BOARDBefore a man is,discharged the company will first discuss with the officersof the' union the reasons for such action.We will work 9 hours a day or as,near that as possible depending upon,conditionswhich some times arise An the milk industry. This contractextends from March 1, 1942 to July 1, 1942.(Signed)Louis FRIGO,,Scc y(s)Norbert Burg, $85; (s) Mathen Anderly, $95; (s) Fred Wilhelini, $85;(s) Sylvester Metzner, $85; (s) Bernard Gabriel. $70; (s) Justin Vdr Brug-gen, $70; (s) Laurence Martens, $95; (s) Bernhard Schraufnagel, $85.and-laid off two of the employees working at said plant.The third employeewas transferred to the main plant at Lena.The record fails to disclose the causeof this sudden shutdown.The Meadowbrook plant has never since been recitienedPasquale Frigo failed to arrange a -further, meeting with Young, during thefirst week of March. On March 11 Young wrote the respondent complainingabout this failure and stating that he had, filed -unfair labor practice charges.,Respondent replied agreeing to meet at a later dateof the above correspondence.On this occasion Frigo informed Yound that the,iespondent could not-bargain with the Union as it had signed a contract withihe employees themselves.However, it was suggested that Young submit theUnion's proposed contract to the respondent's attorney, John V. Zanardi: ThisYoung did that same doy. Zanardi answered Young's letter containing, thereading in part as follows : "I pi esume that the independent union at Lena hastheir own agreement with the company. In view of these circumstances, it was,thought that they [the respondent] could not sign this proposed contract whichyou had-mailed to,me."On March 25 the Independent held its-regular monthly meeting in the officeoccupied by Louis Frigo in the Lena plant. This meeting was held after workinglrouis and was followed by a party held in the auditorium at the respondent'splant °The independent secured permission from the Frigos for the use of the,plant for these purposes.Thereafter the meetings of the Independent have beenheld at places away from the respondent's premises.,On April 24, Young, Zanardi, and Pasquale and Louis Frigo met with JohnBrophy, field examiner for the Board, at the respondent's office at Iron Mountain,Michigan, where, at Brophy's suggestion, the respondent agreed 'to, and did,-postthe following notice in the Lena plant:NOTICEPursuant to a request from sthe Twelfth Regional Office of the NationalLabor Relations Board,the Frigo Brothers Cheese Corporation wishes toadvise its employees as follows :--Effective immediately,the Lena Local Independent.Union will no longerbe recognized as the collective bargaining agency for the Frigo BrothersCheese Corporation's employees,and the contract betweenathe Frigo BrothersCheese Corporationarid.the Lena Local Independent Union is,hereby can-celled, and it will no longerhave anyforce and effect or binding on any ofthe employees.-INone of the Independent meetings were attended byai{y supervisory employee or coin-pany officials. FRIGO BROTHERS CHEESE CORPORATION469All employees of the Frigo Brothers Cheese Corporation are hereby advisedthat they or_any of them have the free right to join and remain members,ofthe Dairy and Creamery Employees Local 507, affiliated with the A F. of L.,and they will not be discriminated in any manner whatsoever while in theemploy of the Frigo Brothers Cheese Corporation for such union activity.FRIGO BROTHERS CHEESE CORPORATION.By PASQUALE FRIGO,President.Dated at Lena, Wisconsin, April 25, 1942.Despite the posting of this notice, the Independent continued to hold meetingsas usual.The officers remained the same, as did the membership. Althoughthe notice stated that the contract was cancelled, the employees continued to workat the same salaries and under the same conditions as before.Itwas agreed atthe hearing that- the Independent was not disestablished.On May 6 the following letter in long hand was sent to the Regional Office ofthe Board in Milwaukee :-Mr. EDWARD J. BROPHY,Field ExaminerNational Labor Relations Board,.623 North 2nd St., Milwaukee, TVis.We the employees of Frigo Brothers Cheese Corp. have organized our ownunion namely-Lena Local Independent Union.'MATHEW ANDERLEY.BERNARD GABRIEL.'BERNHARD SCHRAUFNAGEL.SYLVESTER METZNER.FREDWILHILMI.JUSTIN VER BRUGGEN.NORBERT BURG.LAURENCE MARTENS.The following letter in longhand was sent to the respondent:LENA, WIS.,May 20, 1912.FRICO BROS. CHEESE CoRP.,Lena, Wis.DEAR SIRS : The Lena Local Independent Union asks you that they berecognized as collective bargaining agents for the employees of the company.We would want a contract to cover this matter.Yours trulyMATHEW ANDERLEY,Pres.NoRBERO BURG, Sec:LAURENCE MARTENS,Treas.'On June 24, a week prior to the stated expiration date contained in the March1 contract, the Independent at its regular meeting discussed the terms of a newcontract to be submitted to the respondent.A committee submitted the contractto Louis Frigo , On this occasion the respondent requested, time to consider thecontract and later submitted a counter-proposal.According to the testimony,this counterproposal was considered at another Independent meeting of whichno minutes were kept. This proposed contract was executed by five of themembers of the Independent. The counterproposal contained, among otherthings, further wage increases of $5 to $10 per member per month. After its9Althoughthis name differs somewhatfrom thatused on February 27, it is clear thatthe labororganization remained the sameSo far asthe evidenceshows, no answer was ever receivedby theIndependent.536105-44-vol. 50-31 '470/DIE,C1SfBONISOF NA:TgONAL -LABOR RELATIONS BOARDexecution by the individual members df the Independent, the contract wasexecuted by Louis Frigo as secretary.The contract read as follows :UNION CONTRACTThis contract made and entered into this1stday of July, 1942, by andbetween Frigo Brothers Cheese Corporation, Lena, Wisconsin, as party of thefirst part, and Lena Local Independent Union, Lena, Wisconsin, as party ofthe second part; -Whereas the Frigo Brothers Cheese Corporationis engagedin theproduc-tion of cheese at its Lena, Wisconsin, plant ; and i-Whereas the Lena Local Independent Union is a labor union' consisting ofthe employees of the above Corporation, and has a majority of the employees,asmembers of said Union ; and 'Whereas the said Union, as the sole collective bargaining agency of thesaidemployees, desires to enter into a contract for its members,It Is Agreed that the said Lena Local Independent Union, representing amajority of the Corporations employees, is hereby recognized as the sole col-lective bargaining agency for the said employees.It is further agreed as. follows :-1.period of this contract, shall be as follows :Matt Anderly [sic]_______ $105.00 Bernard Schraufnagel_________ $95.00Lawerence Martens [sic]__ 105 00 Bernard 2abriel----------------95.00Norbert Burg____________ 100.00 Fred Wilhelmi________________ 100.002.That out of every ten (10) days, Sundays included therein, a full dayoff with pay shall be allowed by each employee ; and that no extra,,work shall,be done on Saturdays,' Sundays, or holidays, other than the usual cheese mak-ing production. 7 days being the week.3.That the "seniority rights" system shall be recognized, and the last em-ployee hired shall be the first one laid off in slack period ; that when an em-ployee is incompetent or cannot do his work, before laying him off, the mattershall be discussed by the Corporation and the officers of this Union.4. That when the Corporation shall be in the production of American cheese,the employees shall work 10 hours a day at the above wages ; and when pro-duction is had of Italian cheese, then 9 hours a day shall be the working , day ;the working week shall be 7 days a week with the day off every ten days, asabove provided in No. 2 and at the wages above mentioned.5. that after a year's service with the company, a week's vacation with payshallbe allowed to the employees having been with the Company the year.6.That a newly hired employee shall have 60 days time in which to, jointhis Union ; if he desires to remain in the employ of the Corporation beyondthat time, he must become a member thereof, provided he is ableto do hiswork.7:Those employees desiring to attend, church Sundaymornings shall ar-range amonst themselves as to the hour they will report to work,so as toallow employees desiring to attend church to do so, conveniently, the oppor-8.Each employee shall promptly report for work on the hour at whichhe shall be scheduled to commence. FRIGO BROTHERS CHEESE CORPORATION4719.This contract shall be valid and binding on both parties hereto for oneyear, from July 1, 1942, to June 30, 1943, inclusive.FRIGoBROS. CHEESE CORPORATON.'by /s/ Louis,FRIGO,Secretary.(s)NORBERT BURG.(S)MATHEW ANDERLEY.(s)LAURENCE MARTENS.(s)FRED.WILHELMI.(s)BERNARD SCHRAUFNAGE..Representing the Lena Local Independent Union, Lena, Wisconsin.The employees are still working under this agreement.B. Conclusions1. Interference, restraint,,and coercionThe remarks made by Pasquale Frigo on February 23 that hewas surprisedthat the employees had joined the Union, that he did not know that they hadany complaints, and that he wished the employees had come tothe respondentfirst,and the respondent's action in closing the Meadowbrookplant,consti-tute the only evidence in the record which might be consideredto amount tointerference, restraint, and coercion.As to the remarks of Pasquale Frigo, they would seem, under thecircum-stances, to have been innocent enough. It is true that employeeMartens, towhom the remarks were made, soon thereafterbecame one of the leaders inthemove to withdraw from the Union and toform an independent union.However; Martens testified that although he had filled out an A. F. of L. card,he was even at that time considering the formationof an independent unionwith certain others of the respondent's employees.Perhaps the bestevidencethat the remarks were not interpreted as being coercive by, theother em-ployees to whom they were repeated by, Martens appears from the fact thatthe employees held two discussions on the question before reaching any de-cision.Although the reticence and forgetfulness of the employeewitnesses inthis case might be due to employer interference, still, in theabsence of anyevidence on that score, the remarks of Pasquale Frigo, standing,alone can notbe found to have constituted interference, restraint, and coercion.,The Meadowbrook plant wasclosedthe day after the threeemployees sta-tioned there by the respondent had failed to withdrawfrom theUnion.Al-though thisis a suspicious circumstance,this suspicion is weakenedby the factthat one of those employees wars transferred to the Lenaplant thereafter andby the fact that the plant has neversincebeen reopened.The evidence pre-sented on this phase of the case fails to overcome the presumption that shut-down of the Meadowbrook plant wascausedby legitimatebusiness reasons.2.The IndependentWhile the reticence and forgetfulness of the employee witnesses creates somesuspicion, still that reticence and forgetfulness cannot change the facts astestified to by the witnesses themselves.The testimony shows that even atthe time the employees executed cards authorizing the Union to bargain forthem, some of them were considering the possibility of forming an independentunion.That the employees were unable to agree upon what action to take attheir first free discussion of the matter, and that a second discussion wasnecessary before a decision could be reached tends to indicate that the ultimate 472D'EC SIDON'S OF 1VATfONAL LABOR - RELATIO\ S BOARDdecision to form an-independent union was reached by the employees themselveswithout interference from the respondent.The employee's continued loyaltyto' the Independent even after the posting of the notice of April 25 seems tocorroborate this.The fact that the meetings were held in the plant of therespondent creates some suspicion that -the employees were under the influenceof the respondent.The uncontradicted testimony that the respondent hadnothing to do with these meetings, did not even, know thereof, and gave nopermission for them to be held in the plant makes the fact that meetings wereheld in the plant standing alone an insufficient basis for finding that the Inde-pendent was dominated or interfered with, by the respondent.Under thetestimony adduced at the present hearing, the undersigned finds the evidence-insufficient to hold that Lena Local Independent Union was company-inspired,dominated, or assisted.He also finds that the withdrawals from the Unionexecuted by the employees at one of these meetings were not the result of anyunfair labor practices committed by the respondent.While the action of the respondent in executing the proposed contract ofFebruary 27 was in sharp contrast to the action taken when requested by theUnion to bargain, still in view of the lapse of time between the Union's requestand February 27 it is possible that the corporation had authorized its officers'to bargain with the union entitled to be recognized as the exclusive representa-tive of the employees.As the proposed contract showed on its face that it wasapproved by a majority of the employees in the appropriate unit discussedbelow, it cannot be found under the facts here that the respondent was notentitled' to execute the agreement or that the agreement was invalid.As thecontract also contained no provisions contrary to the terms of the Act and asit appears to have been submitted by a majority of the employees of their own'freewill, the undersigned finds it unnecessary to determine whether the indi-vidual employees or the Independent were the second party to the contract.On April 25, the respondent posted a notice providing for the disestablishmentof the Independent and the cancellation of the contract of March 1.At thehearing the parties agreed that, although the name of the Independent may'have been slightly changed between its formation and July 1, it, nevertheless,was the same labor organization and was never ^ disestablished in accordancewith the terms of the notice.Despite the assurance contained in the noticethat the employees were free to join or remain members of the Union, theemployees continued to remain loyal to the Independent.This continuedaffiliation appears to be cogent proof that the Independent was the freely chosenrepresentative of the employees.The failure of the evidence adduced at the hearing to disclose the commissionof unfair labor practices by the respondent vitiated the possible admission ofcompany-domination of the Independent contained in this notice.3.The refusal to bargaina.The unitThe evidence shows, and the undersigned finds, that all production and main-tenance employees of the respondent employed at its plants in Lena, Wisconsin,Exclusive of clerical and supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining.In its complaint the Board contended that "sons of the respondent's officials"should also be excluded from the appropriate unit.The respondent objected to FRIGIO BROTHERS CHEESE CORPORATION'473this proposed exclusion.Theinappropriate.'undersigned finds this proposed exclusion to beb.The majorityThe facts show, the respondent acknowledged, and the undersigned finds thaton February 21 the Union represented 11 of the 13 employees in the above foundappropriate unit and was therefore entitled to recognition as the exclusive bar-gaining agent of the employees as of that date.However, as found above, 8 of the 11 employees who had executed cardsauthorizing the Union to bargain for them withdrew that authority by letterdated February 27.As also found above, there is no proof that these with-drawals were the result of any unfair labor practices.The undersigned there-fore finds that the withdrawal of authority to the Union to bargain by theseeight employees was the voluntary acts of the individuals involved and thatthe Union thereby lost its right to be recognized as the exclusivebargainingagent of the employeeson said date.c.The refusal to bargainWhile the Union represented a majority of the employees of the respondentbetween February 21 and February 27, the respondent and the Union had butone meeting.During this meeting the respondent's president explained thathe had received no authority to bargain from the corporation and agreed tomeet again with the Union the following week after securing the necessaryauthority.The fact that the respondent's president took this precaution beforeattempting to negotiate a contract cannot, in view of all the facts in this case,be held to constitute a refusal to bargain.Although Pasquale Frigo thereafter failed to keep his agreement to meet withthe Union, the respondent by this time was under no duty to bargain with theUnion because of the withdrawal of authority from the Union.The undersigned will, in accord with these conclusions, recommend that thecomplaint be dismissed.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW ,1.The operations of the respondent occur in commerce within themeaningof Section 2 (6) of the Act.2.Dairy & Creamery Employees Local No. 507 (AFL), affiliated with theAmerican Federation of Labor, and Lena Local Independent Union, unaffiliated,are labororganizationswithin the meaning of Section 2 (5) of the Act.3The respondent has not interfered with, restrained, or coerced its employeesin the exercise of the right guaranteed in Section 7 of the Act within the mean-ing of Section 8 (1) of the Act.4.The respondent has not dominated or interfered with the formation oradministration of Lena Local Independent Union or contributedfinancial orother support thereto, within the meaning of Section 8 (2) of the Act.5.The respondent has not refused to bargain collectively with Dairy & Cream-ery Employees Local No. 507 (AFL) as the exclusive representative of all thegThe facts show that this proposedexclusion would affectonly one employee, namely,Francis Frigo.Itwas admitted that AntonioFrigo was at all times material herein asupervisoryemployee. 474DE.CESUJON'S OF 1,,RATPONAL LABOR RE'LATIO'NS BOARDrespondent's production and maintenance employees employed at itsplants inand around Lena, Wisconsin, exclusive of clerical and supervisory employees,within the meaning of Section 8 (5) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the complaint against Frigo Brothers CheeseCorporation be dismissed.-As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon,together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permissionto 'argue orally before the Board, request therefor must be madein writing tothe Board within ten (10) days from the date of the order transferring thecase to the Board.THOMAS S. WILSONTrial Exam finerDated January13, 1943.I